DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yizhou Liu with Reg. No. 74,809 on 01/11/2022.

The application has been amended as follows: 

1. (Currently Amended) A housing structure for PCI Express expansion electronic boards provided with at least a connection portion at a board edge, comprising: 
a base on which at least a basic electronic board is attached, provided with a plurality of electric housing connectors each connectable to said connection portion at the board edge in order to connect one of said PCI Express expansion electronic boards to said basic electronic board, 
a longitudinal axis of said electric housing connectors of said basic electronic board, 
at least a rod removably connected between said lateral supports and located above said basic electronic board, and 
at least a holding element connected to said rod and solidly coupled with at least one of said PCI Express expansion electronic boards at least in proximity to said connection portion at the board edge of the latter, said holding element being configured to rigidly hold in position said PCI Express expansion electronic board, defining a single body with at least said base, said lateral supports and said rod, said PCI Express expansion electronic board being coupled with one of the electric housing connectors of said basic electronic board, 
wherein each of said holding elements comprises at least a connection portion provided with at least a through aperture in which said rod is inserted.

5. (Currently Amended) The housing structure as in claim 1, further comprising a distributor of cooling liquid, connectable to a cooling liquid feed circuit and provided with a plurality of nozzles rotatably connected to said distributor and fluidically connected to respective cooling devices by means of flexible connection pipes, wherein each of said cooling devices is coupled with one of said PCI Express expansion electronic boards and/or 

the housing structure as in claim 1, comprising: 
making available the base on which the basic electronic board is attached, provided with the plurality of electric housing connectors each able to connect one of said PCI Express expansion electronic boards to said basic electronic board, 
attaching said at least two lateral supports to said base, disposing them opposite each other and orienting them parallel to the longitudinal axis of said electric housing connectors of said basic electronic board, 
solidly coupling the at least one of said PCI Express expansion electronic boards to the holding element and connect the latter to at least the rod, connecting said PCI Express expansion electronic board to one of said electric housing connectors of said basic electronic board attached to said base, 
attaching said rod between said lateral supports and above said basic electronic board.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with page 4 of Applicant Arguments/remarks filed 12/28/2021.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “at least a holding element connected to said rod and solidly coupled with at least one of said PCI Express expansion electronic boards at least in proximity to said connection portion at the board edge of the latter, 
said holding element being configured to rigidly hold in position said PCI Express expansion electronic board, defining a single body with at least said base, said lateral supports and said rod, said PCI Express expansion electronic board being coupled with one of the electric housing connector of said basic electronic board, 
wherein each of said holding elements comprises at least a connection portion provided with at least a through aperture in which said rod is inserted”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-5 and 7-10 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841